


Exhibit 10.15(b)

 

ADDENDUM NO. 2

 

This ADDENDUM NO. 2 to the Agreement dated January 1, 2001, as amended by
Addendum No. 1, by and between PNGI CHARLES TOWN GAMING LIMITED LIABILITY
COMPANY (“Employer”) and the West Virginia Union of Mutual Clerks, Local 553,
Service Employees International Union, AFL-CIO (“Union”) (the “Agreement”) is
entered into as of February 18, 2005.

 

WHEREAS, the Agreement expires by its terms on February 28, 2005;

 

WHEREAS, the parties are presently negotiating in good faith the terms and
conditions of a proposed new agreement;

 

WHEREAS, the parties desire to extend the Agreement until March 31, 2005, during
which time the parties agree to continue to negotiate in good faith.

 

NOW, THEREFORE, it is agreed between the parties as follows:

 

1.                                       The Term of the Agreement is extended
until midnight March 31, 2005.

 

2.                                       Except as expressly modified in this
Addendum No. 2, the terms and conditions of the Agreement remain in full force
and effect.

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND the parties have signed
this Addendum No. 2 as of February 18, 2005.

 

ATTEST:

 

PNGI CHARLES TOWN GAMING, LLC

 

 

 

 

 

 

 

 

/s/Margaret A. Fineagan

 

By:

/s/ Albert Britton

 

 

 

 

 

 

Albert Britton

 

 

 

 

 

 

General Manager

 

 

 

 

 

 

 

 

 

ATTEST:

 

WEST VIRGINIA UNION OF MUTUAL
CLERKS, LOCAL 553, SERVICE EMPLOYEES
INTERNATIONAL UNION, AFL-CIO

 

 

 

 

 

 

 

 

 

 

 

/s/ Nanie L. Edwards

 

By:

/s/Randall Conrad

 

 

 

 

Name: Randall Conrad

 

 

 

 

Title:  President

 

 

--------------------------------------------------------------------------------

 
